—Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York State Department of Environmental Conservation dated October 24, 2000, which, after a hearing, adopted the recommendation of an Administrative Law Judge and determined that the petitioners Chester Industrial Park Associates, LP, and V. Paulius and Associates violated ECL article 24, assessed a civil penalty of $500,000 upon each petitioner, and directed the petitioners to cease such violations and restore the affected portion of the wetlands to its condition prior to the violations.
Adjudged that the petition is granted, on the law, to the extent that the penalty imposed upon each petitioner is reduced from $500,000 to $270,000, the petition is otherwise denied, and the determination is otherwise confirmed, without costs or disbursements.
The New York State Department of Environmental Conservation charged the petitioners with 90 violations of ECL article 24, based upon allegations that, “on approximately ninety (90) separate occasions,” they dumped fill material in a designated wetlands area without a permit. After a hearing, those charges were sustained. Reviewing the record as a whole, there is substantial evidence to support the determination under review (see Matter of Lahey v Kelly, 71 NY2d 135, 140; 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176).
However, the penalty imposed was excessive as a matter of law, since the maximum administrative penalty is $3,000 per violation (see ECL 71-2303 [1]).
The petitioners’ remaining contentions are without merit (see Hudson v United States, 522 US 93, 104; Allen v Illinois, 478 US 364; Matter of Alca Indus. v Delaney, 92 NY2d 775; New York City Tr. Auth. v New York State Dept. of Labor, 88 NY2d 225, 229). Santucci, J.P., Altman, Goldstein and Luciano, JJ., concur.